 

Exhibit 10.1

 

SECOND AMENDMENT TO LEASE

 

THIS SECOND AMENDMENT TO LEASE (this “Amendment”) is made as of this 30th day of
August 2019 (the “Effective Date”), by and between 55 CAMBRIDGE PARKWAY, LLC, a
Delaware limited liability company, having an address c/o Invesco Real Estate,
1166 Avenue of the Americas, New York, New York 10036, as landlord (“Landlord”),
and CARGURUS, INC., a Delaware corporation, having an address at Two Canal Park,
Suite 4, Cambridge, MA 02141, as tenant (“Tenant”).

 

WHEREAS, Landlord and Tenant are landlord and tenant, respectively, under that
certain Office Lease Agreement dated as of March 11, 2016, as amended by that
certain First Amendment to Lease (the “First Amendment”) dated as of July 30,
2016 (as amended, the “Lease”), for certain premises in the building located at
55 Cambridge Parkway, Cambridge, Massachusetts (the “Building”), containing
approximately 51,923 rentable square feet in the aggregate (collectively, the
“Existing Premises”), consisting of (i) approximately 15,267 rentable square
feet of space on the fifth (5th) floor of the West Wing of the Building (the
“Existing Fifth Floor West Wing Premises”),  (ii) approximately 15,267 rentable
square feet on the sixth (6th) floor of the West Wing of the Building (the
“Existing Sixth Floor West Wing Premises”) and (iii) approximately 21,389
rentable square feet of space on the fifth (5th) floor of the East Wing of the
Building (the “Existing Fifth Floor East Wing Premises”), all as further
described in the Lease.

 

WHEREAS, the parties desire to (i) add to the Existing Premises (a)
approximately 15,300 additional rentable square feet of space on the third (3rd)
floor of the West Wing of the Building and (b) approximately 21,389 additional
rentable square feet of space on the sixth (6th) floor of the East Wing of the
Building; and (ii) amend the Lease in certain other respects, all as hereinafter
set forth.  Capitalized terms not defined herein shall have the same meanings
ascribed to them in the Lease.

 

WITNESSETH

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereby agree as follows:

 

1.Inclusion of Additional Premises.  

(i)Effective as of the Third Floor West Wing Premises Commencement Date (as
hereinafter defined), there shall be added to the Premises under the Lease the
space shown on Exhibit A-1 hereto, which space consists of approximately 15,300
rentable square feet of floor area on the third (3rd) floor of the West Wing of
the Building (the “Third Floor West Wing Premises”).  

 

--------------------------------------------------------------------------------

 

(ii)Notwithstanding any provisions of the Lease to the contrary, the Original
Term of the Lease for the Third Floor West Wing Premises shall be the period
commencing on the date that the existing lease to MediaMath (as hereinafter
defined) for the Third Floor West Wing Premises has terminated and MediaMath has
vacated the Third Floor West Wing Premises (the “Third Floor West Wing Premises
Commencement Date”), which is estimated to occur on or about October 1, 2019,
and ending on August 31, 2023 at 5:00 pm local time (the “Third Floor West Wing
Premises Original Term”).

(iii)Effective as of the Sixth Floor East Wing Premises Commencement Date (as
hereinafter defined), there shall be added to the Premises under the Lease the
space shown on Exhibit A-2 hereto, which space consists of approximately 21,389
rentable square feet of floor area on the sixth (6th) floor of the East Wing of
the Building (the “Sixth Floor East Wing Premises”).  

The Original Term of the Lease for the Sixth Floor East Wing Premises shall be
the period commencing on the day after the date that the existing lease to IHS
(as hereinafter defined) for the Sixth Floor East Wing Premises expires (i.e.,
December 31, 2020) and IHS has vacated the Sixth Floor East Wing Premises (the
“Sixth Floor East Wing Premises Commencement Date”), and ending on January 31,
2025 at 5:00 pm local time (the “Sixth Floor East Wing Premises Original
Term”).  Notwithstanding the foregoing, in the event that Landlord and IHS enter
into an early termination agreement for IHS’s existing lease and Landlord is
able to deliver the Sixth Floor East Wing Premises earlier pursuant to the terms
thereof, then Landlord shall have the right to accelerate the Sixth Floor East
Wing Premises Commencement Date upon sixty (60) days’ advance written notice to
Tenant, and the accelerated date set forth in such notice shall be deemed to be
the Sixth Floor East Wing Premises Commencement Date for all purposes herein.  

(iv)The Sixth Floor East Wing Premises and the Third Floor West Wing Premises
are hereinafter collectively referred to as the “Additional Premises”. Except as
otherwise provided herein and except to the extent inconsistent herewith, all
terms and provisions of the Lease shall be applicable to Tenant’s leasing of the
Additional Premises, except that (i) Exhibit D of the Lease shall not be
applicable to Tenant’s leasing of the Additional Premises and (ii) Exhibit E of
the Lease shall not be applicable to Tenant’s leasing of the Additional
Premises.

(v)Notwithstanding anything to the contrary in the Lease, the Original Term of
the Lease with respect to the Existing Premises shall be extended to be
coterminous with the Sixth Floor East Wing Premises Original Term.  Accordingly,
(A) the Original Term of the Lease with respect to the Existing Fifth Floor West
Wing Premises and the Existing Sixth Floor West Wing Premises is hereby extended
beyond the current term expiring on November 30, 2022, for the period commencing
on December 1, 2022 and ending on January 31, 2025, and (B) the Original Term of
the Lease with respect to the Existing Fifth Floor East Wing Premises is hereby
extended beyond the current term expiring on January 31, 2024, for the period
commencing on February 1, 2024 and ending on January 31, 2025.  The Existing
Premises are being leased to Tenant hereunder in their “AS-IS,” “WHERE-IS”
condition as of the Effective Date.

- 2 -

--------------------------------------------------------------------------------

 

2.Delivery Condition for Additional Premises; Landlord’s Allowance for
Additional Premises.  Tenant hereby acknowledges and agrees that it shall accept
the Additional Premises in their “AS-IS” condition as of the date of this
Amendment, with the Building’s Systems (as defined in the Lease) serving the
Additional Premises in good working condition, and Landlord shall have no
obligation to perform any work therein (including, without limitation, the
construction of any tenant finish-work or other improvements therein), and
Landlord shall not be obligated to reimburse Tenant or provide an allowance for
any costs related to the demolition or construction of improvements therein
other than the Landlord’s Third Floor West Wing Premises Allowance and the
Landlord’s Sixth Floor East Wing Premises Allowance (as such terms are defined
in Exhibit B hereto) pursuant to the terms and provisions of Exhibit B
hereto.  Landlord shall deliver the Sixth Floor East Wing Premises in vacant
condition on the Sixth Floor East Wing Premises Commencement Date.

Notwithstanding the foregoing, Tenant hereby acknowledges and agrees that Tenant
and MediaMath have agreed that MediaMath will convey to Tenant certain furniture
located within the Third Floor West Wing Premises and set forth on the inventory
attached hereto as Exhibit C to the extent such items are shown in white
thereon, and with respect to the items shown in red thereon, only to the extent
that Exhibit C expressly notes that MediaMath is not taking or removing all of
such red items (collectively, the “MediaMath Furniture”), which MediaMath
Furniture shall remain in the Third Floor West Wing Premises on the Third Floor
West Wing Premises Commencement Date without Landlord or MediaMath being
obligated to remove the same from the Third Floor West Wing Premises.  Tenant
further acknowledges that Landlord makes no warranty, guaranty, or
representation concerning the ownership, nature, fitness, or condition of the
MediaMath Furniture and Tenant accepts them in “as is” condition with all faults
and defects, and that Landlord shall not maintain any insurance covering the
MediaMath Furniture and shall have no liability to Tenant with respect to the
MediaMath Furniture.  Tenant shall be obligated to remove, at Tenant’s sole cost
and expense, any then remaining MediaMath Furniture from the Third Floor West
Wing Premises upon the expiration or earlier termination of this Lease with
respect to the Third Floor West Wing Premises.      

Notwithstanding anything to the contrary contained herein, Tenant acknowledges
that:

(a) (i) all or a portion of the Third Floor West Wing Premises are currently
occupied by MediaMath, Inc., a Delaware corporation (“MediaMath”), (ii) Landlord
shall not be liable to Tenant for failing to deliver the Third Floor West Wing
Premises, or any portion thereof, to Tenant by any particular date, and (iii)
Tenant shall not have the right to terminate the Lease for Landlord’s failure to
timely deliver the Third Floor West Wing Premises, or any portion thereof, to
Tenant by any particular date, but shall accept delivery of such Third Floor
West Wing Premises when delivered by Landlord; provided, however, that if
MediaMath fails to vacate by December 1, 2019, Landlord agrees to use reasonable
efforts to obtain possession of the Third Floor West Wing Premises; and

- 3 -

--------------------------------------------------------------------------------

 

(b) (i) all or a portion of the Sixth Floor East Wing Premises are currently
occupied by IHS Global Inc., a Delaware corporation (“IHS”), (ii) Landlord shall
not be liable to Tenant for failing to deliver the Sixth Floor East Wing
Premises, or any portion thereof, to Tenant by any particular date, and (iii)
Tenant shall not have the right to terminate the Lease for Landlord’s failure to
timely deliver the Sixth Floor East Wing Premises, or any portion thereof, to
Tenant by any particular date, but shall accept delivery of such Sixth Floor
East Premises when delivered by Landlord.  Notwithstanding the foregoing, in the
event that Landlord has not delivered the Sixth Floor East Wing Premises to
Tenant in vacant condition by February 1, 2021 (as extended for any delays
caused by Tenant or force majeure), then as Tenant’s sole remedy therefor, the
Sixth Floor East Wing Premises Rent Commencement Date (as defined in Section
4(c) below) shall be further postponed for a period equal to the number of days
after February 1, 2021 until the delivery of the Sixth Floor East Wing Premises
in vacant condition.    

3.Base Years for Additional Premises.  Notwithstanding anything to the contrary
contained in the Lease, the Base Year for Operating Costs for the Additional
Premises shall be calendar year 2020, and the Tax Base Year for the Additional
Premises shall be the period of July 1, 2019 through June 30, 2020.  The Base
Years for the Existing Premises shall remain as set forth in the Lease.

4.Amendments to the Lease.  

(a)Premises.  

 

(i)

Effective as of the Third Floor West Wing Premises Commencement Date, the first
sentence of the definition of “Premises” in the Basic Lease Information Section
of the Lease shall be amended in its entirety to read as follows:

 

“Premises:

Approximately 67,223 rentable square feet, consisting of (i) 15,267 rentable
square feet of space on the fifth (5th) floor of the West Wing of the Building
(the “Existing Fifth Floor West Wing Premises”),  (ii) approximately 15,267
rentable square feet on the sixth (6th) floor of the West Wing of the Building
(the “Existing Sixth Floor West Wing Premises”), (iii) approximately 21,389
rentable square feet of space on the fifth (5th) floor of the East Wing of the
Building (the “Existing Fifth Floor East Wing Premises”) and (iv) approximately
15,300 rentable square feet of space on the third floor of the West Wing of the
Building (the “Third Floor West Wing Premises”).  The Premises are located in
the building commonly known as 55 Cambridge Parkway (the “Building”), having a
street address of 55 Cambridge Parkway, Cambridge, MA.  The Premises are
outlined on the plans attached to the Lease as Exhibit A and Exhibit A-1.  The
land on which the Building is located (the “Land”) is described on
Exhibit B.  The term “Project” shall collectively refer to the Building, the
Land and the driveways, parking facilities, and similar improvements and
easements associated with the foregoing or the operation thereof, including
without limitation the Common Areas (as defined in Section 7(c)).”

- 4 -

--------------------------------------------------------------------------------

 

 

(ii)

Effective as of the Sixth Floor East Wing Premises Commencement Date, the first
sentence of the definition of “Premises” in the Basic Lease Information Section
of the Lease shall be further amended in its entirety to read as follows:

 

“Premises:

Approximately 88,612 rentable square feet, consisting of (i) 15,267 rentable
square feet of space on the fifth (5th) floor of the West Wing of the Building
(the “Existing Fifth Floor West Wing Premises”),  (ii) approximately 15,267
rentable square feet on the sixth (6th) floor of the West Wing of the Building
(the “Existing Sixth Floor West Wing Premises”), (iii) approximately 21,389
rentable square feet of space on the fifth (5th) floor of the East Wing of the
Building (the “Existing Fifth Floor East Wing Premises”),  (iv) approximately
15,300 rentable square feet of space on the third floor of the West Wing of the
Building (the “Third Floor West Wing Premises”) and (v) approximately 21,389
rentable square feet of space on the sixth (6th) floor of the East Wing of the
Premises (the “Sixth Floor East Wing Premises”).  The Premises are located in
the building commonly known as 55 Cambridge Parkway (the “Building”), having a
street address of 55 Cambridge Parkway, Cambridge, MA.  The Premises are
outlined on the plans attached to the Lease as Exhibit A, Exhibit A-1 and
Exhibit A-2.  The land on which the Building is located (the “Land”) is
described on Exhibit B.  The term “Project” shall collectively refer to the
Building, the Land and the driveways, parking facilities, and similar
improvements and easements associated with the foregoing or the operation
thereof, including without limitation the Common Areas (as defined in Section
7(c)).”

 

(b)

Original Term.  As of the Effective Date, the definition of “Original Term” in
the Basic Lease Information Section of the Lease is amended in its entirety to
read as follows:

“Original

 

Term:

(a)  Existing Fifth Floor West Wing Premises and Existing Sixth Floor West Wing
Premises:  April 23, 2016 until 5:00 pm local time on January 31, 2025.

(b)  Existing Fifth Floor East Wing Premises:  February 1, 2017 until 5:00 pm
local time on January 31, 2025.

(c)  Third Floor West Wing Premises: The period beginning on the Third Floor
West Wing Premises Commencement Date and ending at 5:00 pm local time on August
31, 2023.

- 5 -

--------------------------------------------------------------------------------

 

(d)  Sixth Floor East Wing Premises: The period beginning on the Sixth Floor
East Wing Premises Commencement Date and ending at 5:00 pm local time on January
31, 2025.”

 

(c)

Base Rent Commencement Date.  As of the Effective Date, the definition of “Base
Rent Commencement Date” in the Basic Lease Information Section of the Lease
shall be amended in its entirety to read as follows:

Existing Sixth Floor West Wing Premises:  September 1, 2016 (the “Existing Sixth
Floor West Wing Premises Rent Commencement Date”)

Existing Fifth Floor West Wing Premises:  November 1, 2016 (the “Existing Fifth
Floor West Wing Premises Rent Commencement Date”)

Existing Fifth Floor East Wing Premises:   February 1, 2017 (the “Existing Fifth
Floor East Wing Premises Rent Commencement Date”)

Third Floor West Wing Premises: The earlier to occur of (i) the date that the
Additional Premises Tenant Improvements to the Third Floor West Wing Premises
have been Substantially Completed and (ii) that date that is two (2) months
after the Third Floor West Wing Premises Commencement Date (such earlier date,
the “Third Floor West Wing Premises Rent Commencement Date”).

Sixth Floor East Wing Premises: The earlier to occur of (i) the date that the
Additional Premises Tenant Improvements to the Sixth Floor East Wing Premises
have been Substantially Completed (as defined in Exhibit B) and (ii) that date
that is six (6) months after the Sixth Floor East Wing Premises Commencement
Date (such earlier date, the “Sixth Floor East Wing Premises Rent Commencement
Date”).

 

(d)

Base Rent.  As of the Effective Date, the definition of “Base Rent” in the Basic
Lease Information Section of the Lease shall be amended by adding the following
new section at the end thereof:  

 

“*Base Rent for Third Floor West Wing Premises only:  

 

(i) For the period commencing on December 1, 2019 and ending on November 30,
2020:  $1,453,500.00 per annum ($121,125.00 per month);

 

(ii) For the period commencing on December 1, 2020 and ending on November 30,
2021:  $1,482,570.00 per annum ($123,547.50 per month);

- 6 -

--------------------------------------------------------------------------------

 

 

(iii) For the period commencing on December 1, 2021 and ending on November 30,
2022:  $1,512,221.40 per annum ($126,018.45 per month);

 

(iv) For the period commencing on December 1, 2022 and ending on August 31,
2023:  $1,542,465.83 per annum ($128,538.82 per month); and

 

(v) Extension Term for Third Floor West Wing Premises (if duly exercised): See
Exhibit J to Second Amendment to Lease.

 

**Base Rent for Sixth Floor East Wing Premises only:  

 

(i) For Sixth Floor East Lease Year 1:  $2,031,955.00 per annum ($169,329.58 per
month);

 

(ii) For Sixth Floor East Lease Year 2:  $2,072,594.10 per annum ($172,716.18
per month);

 

(iii) For Sixth Floor East Lease Year 3:  $2,114,045.98 per annum ($176,170.50
per month);

 

(iv) For Sixth Floor East Lease Year 4:  $2,156,326.90 per annum ($179,693.91
per month);

 

(v) For the period beginning on the first day after the expiration of Sixth
Floor East Lease Year 4 and ending on January 31, 2025:

 

 

(A)

for the first twelve (12) months of such period:  $2,199,453.44 per annum
($183,287.79 per month),

 

 

(B)

and if such period is longer than twelve (12) months, the Base Rent for such
portion after such twelve (12) months shall be:$2,243,442.51 per annum
($186,953.54 per month); and

 

(vi) Extension Term for Sixth Floor East Wing Premises (if duly exercised): See
Exhibit J to Second Amendment to Lease.

 

Effective as of December 1, 2022, Base Rent for the Existing Fifth Floor West
Wing Premises and the Existing Sixth Floor West Wing Premises shall be as
follows:

 

(i) For the period commencing on December 1, 2022 and ending on November 30,
2023:  $3,078,132.54 per annum ($256,511.05 per month); and

- 7 -

--------------------------------------------------------------------------------

 

 

(ii) For the period commencing on December 1, 2023 and ending on November 30,
2024:  $3,139,695.19 per annum ($261,641.27 per month);

 

(iii)  For the period commencing December 1, 2024 and ending on January 31,
2025: $3,202,489.09  per annum ($266,874.09 per month); and

 

(iv) Extension Term for Existing Fifth Floor West Wing Premises and Existing
Sixth Floor West Wing Premises (if duly exercised): See Exhibit J to Second
Amendment to Lease.

 

Effective as of February 1, 2024, Base Rent for the Existing Fifth Floor East
Wing Premises shall be as follows:

 

(i) For the period commencing on February 1, 2024 and ending on January 31,
2025:  $2,199,430.87 per annum ($183,285.91 per month); and

 

(ii) Extension Term for Existing Fifth Floor East Wing Premises and Existing
Sixth Floor West Wing Premises (if duly exercised): See Exhibit J to Second
Amendment to Lease.

 

*The foregoing anticipates a Third Floor West Wing Premises Rent Commencement
Date of December 1, 2019.  In the event the actual Third Floor West Wing
Premises Rent Commencement Date is a different date, the rental periods for the
Third Floor West Wing Premises shall be adjusted as necessary.

 

**As used herein, the first “Sixth Floor East Lease Year” shall commence on the
Sixth Floor East Wing Premises Rent Commencement Date and end on the day
immediately preceding the first anniversary thereof (provided that if the Sixth
Floor East Wing Premises Rent Commencement Date does not occur on the first day
of a calendar month, the first Sixth Floor East Lease Year shall further include
the balance of the calendar month such first anniversary occurs), and each
subsequent Sixth Floor East Lease Year shall mean each successive period of
twelve (12) calendar months following the first Sixth Floor East Lease Year
during the Original Term for the Sixth Floor East Wing Premises, provided that
the last period for the Sixth Floor East Wing Premises shall end on the
expiration of the Original Term for the Sixth Floor East Wing Premises as set
forth above. Upon the determination of the actual Sixth Floor East Wing Premises
Rent Commencement Date, the rental periods for the Sixth Floor East Wing
Premises shall be adjusted as necessary.”

 

- 8 -

--------------------------------------------------------------------------------

 

 

(e)

Tenant’s Proportionate Share.  

 

(i)

Effective as of the Third Floor West Wing Premises Commencement Date, the
definition of “Tenant’s Proportionate Share” in the Basic Lease Information
Section of the Lease shall be amended by adding the following new section at the
end thereof.

“Tenant’s

Proportionate

Share for Third Floor

West Wing Premises:  5.6%, which is the percentage obtained by dividing (a) the
number of rentable square feet in the Third Floor West Wing Premises as stated
above by (b) the rentable square feet in the Building at the time a respective
charge was incurred, which at the time of execution of that certain Second
Amendment to Lease between Landlord and Tenant is 274,235 rentable square feet.”

 

(ii)

Effective as of the Sixth Floor East Wing Premises Commencement Date, the
definition of “Tenant’s Proportionate Share” in the Basic Lease Information
Section of the Lease shall be amended by adding the following new section at the
end thereof.

“Tenant’s

Proportionate

Share for Sixth Floor

East Wing Premises:  7.8%, which is the percentage obtained by dividing (a) the
number of rentable square feet in the Sixth Floor East Wing Premises as stated
above by (b) the rentable square feet in the Building at the time a respective
charge was incurred, which at the time of execution of that certain Second
Amendment to Lease between Landlord and Tenant is 274,235 rentable square feet.”

 

(f)

Exhibit A.  

 

(i)

Effective as of the Third Floor West Wing Premises Commencement Date, Exhibit A
to the Lease shall be amended to include Exhibit A-1 attached hereto.

 

 

(ii)

Effective as of the Sixth Floor East Wing Premises Commencement Date, Exhibit A
shall be further amended to include Exhibit A-2 attached hereto.

 

- 9 -

--------------------------------------------------------------------------------

 

 

(g)

Parking.  

 

 

(i)

Effective as of the Third Floor West Wing Premises Commencement Date, Exhibit I
of the Lease is hereby amended by deleting the words “seventy-two (72) parking
spaces” and by substituting the words “ninety-four (94) parking spaces”
therefor.  

 

 

(ii)

Effective as of the Sixth Floor East Wing Premises Commencement Date, Exhibit I
of the Lease shall be further amended by deleting the words “ninety-four (94)
parking spaces” and by substituting the words “one hundred twenty-four (124)
parking spaces” therefor.

 

Upon the effective date of each such increase in the number of parking spaces as
set forth above, Tenant shall be obligated to pay Landlord the Parking Charges
for the maximum amount of spaces available to Tenant as set forth above,
regardless of whether Tenant or any invitees, employees or contractors actually
use such spaces.

 

 

(h)

Extension Option. Section 1 (Extension Option) of Exhibit J to the Lease is
hereby deleted in its entirety and is replaced with the Extension Option set
forth on Exhibit J attached hereto. Additionally, Exhibit D of the First
Amendment is hereby deleted in its entirety and shall be of no further force or
effect.  

 

 

5.

Additional Regulations.  The parties acknowledge that the expansion of the
Premises hereunder will result in increased deliveries (including meal
deliveries) to Tenant and disposals from the Premises, and increased maintenance
and janitorial tasks for the Premises and the Building.  Accordingly, in
furtherance of Tenant’s existing obligations under the Lease to maintain and
repair the Premises, clean all food-service areas, prevent undue burden on
Landlord’s standard janitorial services, and properly dispose of refuse
generated by Tenant, effective as of the Third Floor West Wing Premises
Commencement Date, Tenant shall be subject to the following additional
requirements and regulations:  

 

 

(i)

Tenant shall contract directly, at Tenant’s sole cost and expense, with the base
building cleaning company to retain a day porter for the Premises (as expanded
hereunder);

 

(ii)

In connection with Tenant’s obligation not to unreasonably interfere with other
tenants or with Landlord in its management of the Building, Tenant agrees to
reasonably cooperate with Landlord in connection with establishing reasonable
protocols to coordinate and manage Tenant’s deliveries and disposals;

 

(iii)

Tenant shall enter into a facilities maintenance contract with a third party
(DENS Facility Services or equivalent) for the performance of Tenant’s repair
and maintenance responsibilities under the Lease with respect to the plumbing,
electrical, lighting, carpentry and painting within the Premises; and

 

- 10 -

--------------------------------------------------------------------------------

 

 

(iv)

Tenant and Landlord agree to reasonably cooperate with each other to coordinate
and manage Tenant’s deliveries to the Building, including deliveries of meals,
snacks, drinks (including alcohol) and any other consumables, in an efficient
manner that does not unreasonably interfere with other tenants or with Landlord;
and to facilitate such efforts, Tenant shall deliver to Landlord, upon request
from Landlord from time to time, a list of Tenant’s preferred vendors for common
deliverables and a general schedule of the customary days and times for such
deliveries.

 

 

In addition, Landlord intends to furnish a micromobility storage area in the
parking garage for the Building for the non-exclusive use of the Building
tenants and occupants (the “Micromobility Storage Area”).  Upon completion of
such Micromobility Storage Area, Tenant shall be required, and shall cause its
employees, to store all bicycles, scooters, segways, skateboards, hoverboards,
and any other non-automobile forms of individual transportation in such
Micromobility Storage Area.  The foregoing storage requirement shall constitute
a part of the rules and regulations for the Building and shall be applicable to
all tenants and occupants of the Building.  

6.Broker.  Landlord and Tenant hereby represent and warrant to each other that,
other than CBRE and Lincoln Property Company (the “Brokers”), neither has dealt
with any real estate broker or agent in connection with the procurement of this
Amendment.  Other than the Brokers, whose commissions shall be payable by
Landlord pursuant to a separate agreement, Tenant shall indemnify and hold
Landlord harmless from any costs, expense or liability (including costs of suit
and reasonable attorneys’ fees) for any compensation, commission or fees claimed
by any real estate broker or agent in connection with the procurement of this
Amendment because of any act or statement by Tenant.  

7.Ratification of Lease Provisions; Estoppel.  Except as otherwise expressly
amended, modified and provided for in this Amendment, Landlord and Tenant hereby
ratify all of the provisions, covenants and conditions of the Lease, and such
provisions, covenants and conditions shall be deemed to be incorporated herein
and made a part hereof and shall continue in full force and effect. Landlord and
Tenant each acknowledge that, to each party’s knowledge (but without
investigation or inquiry), as of the date hereof the other is not in any
material default under the terms of the Lease.

8.Entire Amendment.  This Amendment contains all the agreements of the parties
with respect to the subject matter hereof and supersedes all prior dealings
between the parties with respect to such subject matter.

9.Binding Amendment.  This Amendment shall be binding upon, and shall inure to
the benefit of the parties hereto, and their respective successors and assigns.

- 11 -

--------------------------------------------------------------------------------

 

10.Amendment to Notice of Lease.  Upon request by Tenant, Landlord shall execute
an amendment to the Notice of Lease that references the Lease and that was
previously recorded with the Middlesex South District Registry of Deeds, which
amendment shall reflect Tenant’s leasing of the Sixth Floor East Wing Premises
and the Third Floor West Wing Premises.

11.Governing Law.  This Amendment shall be governed by the laws of the
Commonwealth of Massachusetts without regard to conflict of laws principles.

12.Authority; Landlord’s Representation Regarding Mortgages And Primary
Leases.  Landlord and Tenant each warrant to the other that the person or
persons executing this Amendment on its behalf has or have authority to do so
and that such execution has fully obligated and bound such party to all terms
and provisions of this Amendment.  Landlord represents and warrants that, as of
the Effective Date, there are no Mortgages or Primary Leases encumbering the
Building.

13.No Reservation.  Submission of this Amendment for examination or signature is
without prejudice and does not constitute a reservation, option or offer, and
this Amendment shall not be effective until execution and delivery by each of
the parties hereto.

14.Counterparts.  This Amendment may be executed simultaneously in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.  An electronic mail or
facsimile version of an executed original of this Amendment shall be deemed an
original, and each of the parties hereto intends to be bound by an electronic
mail or facsimile version of a fully-executed original hereof or of an
electronic mail or facsimile version of executed counterpart originals hereof.

[SIGNATURES ON FOLLOWING PAGE]

- 12 -

--------------------------------------------------------------------------------

 

EXECUTED under seal as of the date first above written.

 

LANDLORD:

 

55 CAMBRIDGE PARKWAY, LLC,

a Delaware limited liability company

 

By:

Invesco ICRE Massachusetts REIT Holdings, LLC, its sole member

 

 

By:

/s/ Peter Feinberg

 

 

Name:

Peter Feinberg

 

 

Title:

Vice President

 

TENANT:

 

CARGURUS, INC.,

a Delaware corporation

 

 

By:

/s/ Jason Trevisan

 

Name:

Jason Trevisan

 

Title:

CFO

 

 

 

- 13 -

--------------------------------------------------------------------------------

 

EXHIBIT A-1

 

Outline Plan of Third Floor West Wing Premises

 

Exhibit A-1 is intended only to show the general outline of the Third Floor West
Wing Premises as of the Third Floor West Wing Premises Commencement Date.  The
depiction of interior windows, cubicles, modules, furniture and equipment in
this Exhibit is for illustrative purposes only, but does not mean that such
items exist.  Landlord is not required to provide, install or construct any such
items. It does not in any way supersede any of Landlord’s rights set forth in
the Lease (as amended) with respect to arrangements and/or locations of public
parts of the Building and changes in such arrangements and/or locations.  It is
not to be scaled; any measurements or distances shown should be taken as
approximate.  The inclusion of elevators, stairways electrical and mechanical
closets, and other similar facilities for the benefit of occupants of the
Building does not mean such items are part of the Premises.

 

[See Attached Plan]

 

--------------------------------------------------------------------------------

 

 

[gx2mesl1m0oa000001.jpg]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT A-2

 

Outline Plan of Sixth Floor East Wing Premises

 

Exhibit A-2 is intended only to show the general outline of the Sixth Floor East
Wing Premises as of the Sixth Floor East Wing Premises Commencement Date.  The
depiction of interior windows, cubicles, modules, furniture and equipment in
this Exhibit is for illustrative purposes only, but does not mean that such
items exist.  Landlord is not required to provide, install or construct any such
items. It does not in any way supersede any of Landlord’s rights set forth in
the Lease (as amended) with respect to arrangements and/or locations of public
parts of the Building and changes in such arrangements and/or locations.  It is
not to be scaled; any measurements or distances shown should be taken as
approximate.  The inclusion of elevators, stairways electrical and mechanical
closets, and other similar facilities for the benefit of occupants of the
Building does not mean such items are part of the Premises.

 

[See Attached Plan]

 

--------------------------------------------------------------------------------

 

 

[gx2mesl1m0oa000002.jpg]

 

 

 

 

--------------------------------------------------------------------------------

 

EXHIBIT B

 

ADDITIONAL PREMISES TENANT IMPROVEMENTS: LANDLORD’S ADDITIONAL PREMISES
ALLOWANCE

This Exhibit B forms a part of that certain Second Amendment to Lease (the
“Amendment”) by and between 55 Cambridge Parkway, LLC, a Delaware limited
liability company (“Landlord”), and CarGurus, Inc., a Delaware corporation
(“Tenant”), to which this Exhibit is attached.  If there is any conflict between
this Exhibit and the Lease regarding the construction of the Additional Premises
Tenant Improvements (hereinafter defined), this Exhibit shall govern.  All
capitalized terms referred to in this Exhibit shall have the same meaning
provided in the Lease, except where expressly provided to the contrary in this
Exhibit.

 

ARTICLE 1 DEFINITIONS

 

 

1.

Additional Definitions.  Each of the following terms shall have the following
meaning:

 

Architect:  The architectural firm selected by Tenant and approved by Landlord
in its good faith discretion to prepare the “Preliminary Plans” and “Final
Plans” (as such terms are hereinafter defined).  

 

Contractor:  The general contractor selected by Tenant and approved by Landlord
in its sole and absolute discretion to construct the Additional Premises Tenant
Improvements. Landlord shall have the right to require any contractor or
subcontractor performing work at the Building to employ union labor, and any
construction manager utilized by Tenant to be a union-associated construction
manager. The general contractor must be licensed and bondable in the
Commonwealth of Massachusetts.  Tenant may request that Landlord approve three
(3) or more Contractors prior to competitive bidding, in which case Tenant may
select any one of the Contractors approved by Landlord.

 

Construction Contract:  The construction contract to be entered into by Tenant
and its Contractor in form, scope and substance satisfactory to Tenant.

 

Landlord’s Third Floor West Wing Premises Allowance:  A total amount equal to
Two Hundred Twenty-Nine Thousand Five Hundred and No/100 Dollars ($229,500.00)
to be paid by Landlord for the Construction Costs for the Additional Premises
Tenant Improvements for the Third Floor West Wing Premises, as provided in this
Exhibit.  Any unused portion of Landlord’s Third Floor West Wing Premises
Allowance shall remain the property of Landlord, and Tenant shall have no
interest in said funds. Landlord’s Third Floor West Wing Premises Allowance
under this Exhibit may only be used for Additional Premises Tenant Improvements
for the Third Floor West Wing Premises; provided, however, that Tenant shall
have the right to apply any unused portion of the Third Floor West Wing Premises
Allowance toward the Construction Costs for the Additional Premises Tenant
Improvements for the Sixth Floor East Wing Premises.    

 

 

--------------------------------------------------------------------------------

 

Landlord’s Sixth Floor East Wing Premises Allowance:  A total amount equal to
One Million One Hundred Seventy-Six Thousand Three Hundred Ninety-Five and
No/100 Dollars ($1,176,395.00) to be paid by Landlord for the Construction Costs
for the Additional Premises Tenant Improvements for the Sixth Floor East Wing
Premises, as provided in this Exhibit.  Any unused portion of Landlord’s Sixth
Floor East Wing Premises Allowance shall remain the property of Landlord, and
Tenant shall have no interest in said funds.  Landlord’s Sixth Floor East Wing
Premises Allowance under this Exhibit may only be used for Additional Premises
Tenant Improvements for the Sixth Floor East Wing Premises; provided, however,
that Tenant shall have the right to apply any unused portion fo the Sixth Floor
East Wing Premises Allowance toward the Construction Costs for the Additional
Premises Tenant Improvements for the Third Floor West Wing Premises.  The
Landlord’s Sixth Floor East Wing Premises Allowance and the Landlord’s Third
Floor West Wing Premises Allowance are hereinafter referred to collectively as
the “Additional Premises Allowance”.

 

Substantial Completion, Substantially Complete, and Substantially Completed (or
similar phrase):  The foregoing shall mean when the following have occurred or
would have occurred with respect to the Additional Premises Tenant Improvements
for the Third Floor West Wing Premises or the Additional Premises Tenant
Improvements for the Sixth Floor East Wing Premises, as applicable, but for any
delay cause by Tenant:

 

(a)Tenant has delivered to Landlord a certificate from the Architect, in a form
reasonably approved by Landlord, that the Additional Premises Tenant
Improvements for the Third Floor West Wing Premises or the Sixth Floor East Wing
Premises, as applicable, have been Substantially Completed substantially in
accordance with the Final Plans, except for “punch list” items which may be
completed within thirty (30) days following the completion of the applicable
punchlist pursuant to Section 4.2 below without impairing Tenant’s use of the
applicable Premises or a material portion thereof, and Landlord has approved of
the work in its sole and absolute discretion; and

 

(b)Tenant has (i) with respect to the Third Floor West Wing Premises, obtained
from the appropriate governmental authority a final certificate of occupancy (or
all building permits with all inspections approved or the equivalent) (a
“Certificate of Occupancy”) and all other approvals and permits for the Third
Floor West Wing Premises permitting Tenant’s occupancy and use of the Third
Floor West Wing Premises for the Permitted Use under the Lease, and (ii) with
respect to the Sixth Floor East Wing Premises, obtained from the appropriate
governmental authority a Certificate of Occupancy and all other approvals and
permits for the Sixth Floor East Wing Premises permitting Tenant’s occupancy and
use of the Sixth Floor East Wing Premises for the Permitted Use under the Lease.

 

Additional Premises Tenant Improvements:  The improvements to be constructed in
the Third Floor West Wing Premises and the Sixth Floor East Wing Premises in
accordance with the Final Plans.  Said work shall include architectural,
mechanical and electrical work and life safety systems, and shall be in
accordance with the criteria, procedures and schedules referred to in this
Exhibit.  The Additional Premises Tenant Improvements shall comply in all
respects with all applicable Laws.

 

 

--------------------------------------------------------------------------------

 

Construction Costs:  All costs, expenses, fees, taxes and charges to construct
the Additional Premises Tenant Improvements, including, without limitation, the
following:

 

 

(1)

surveys, reports, environmental and other tests and investigations

of the site and any improvements thereon;

 

(2)architectural and engineering fees;

 

(3)labor, materials, equipment and fixtures supplied by the Contractor, its
subcontractors and/or materialmen, including, without limitation, charges for a
job superintendent and project representative;

 

(4)the furnishing and installation of all heating, ventilation and air
conditioning duct work, terminal boxes, distributing defusers and accessories
required for completing the heating, ventilation and air-conditioning system in
the Additional Premises, including costs of meter and key control for after-hour
usage, if required by Landlord;

 

(5)all electrical circuits, wiring, lighting fixtures, data cabling and tube
outlets furnished and installed throughout the Additional Premises, including
costs of meters;

 

(6)all window and floor coverings in the Additional Premises, including, without
limitation, all treatment and preparatory work required for the installation of
floor coverings over the concrete or other structural floor;

 

(7)all fire and life safety control systems, such as fire walls, wiring and
accessories installed within the Additional Premises;

 

(8)all plumbing, fixtures, pipes and accessories installed within the Additional
Premises;

 

(9)fees charged by the city and/or county where the Building is located
(including, without limitation, fees for building permits and approvals and plan
checks) required for the work in the Additional Premises;

 

(10)all taxes, fees, charges and levies by governmental and quasi-governmental
agencies for authorization, approvals, licenses and permits; and all sales, use
and excise taxes for the materials supplied and services rendered in connection
with the installation and construction of the Additional Premises Tenant
Improvements; and

 

(11)all costs and expenses incurred to comply with all Laws of any governmental
authority for any work at the Additional Premises in order to construct the
Additional Premises Tenant Improvements.

 

 

--------------------------------------------------------------------------------

 

The term “Construction Costs” under this Exhibit shall not include (i) any fees,
costs, expenses, compensation or other consideration payable to Tenant, or any
of its officers, directors, employees or affiliates or (ii) the cost of any of
Tenant’s furniture, artifacts, trade fixtures, telephone and computer systems
and related facilities except as provided for above in clause (5), or
equipment.  Any fees or costs referred to in clauses (i) through (ii) above
shall be paid by Tenant without resort to the Additional Premises Allowance.

 

ARTICLE 2 CONSTRUCTION OF ADDITIONAL PREMISES TENANT IMPROVEMENTS

 

2.1Preparation of Plans.  

 

(a)Preliminary Plans.  As soon as is reasonably possible after the date of the
Amendment, Tenant shall submit to its Architect all additional information,
including occupancy requirements for the Additional Premises (“Information”),
necessary to enable the Architect to prepare preliminary plans for the
Additional Premises Tenant Improvements showing, among other things, all
demising walls, corridors, entrances, exits, doors, interior design and
partition, and the locations of all display and storage rooms and bathrooms.  As
soon as is commercially reasonable after the date hereof, Tenant shall cause the
Architect to prepare preliminary plans for the Additional Premises Tenant
Improvements and shall deliver two copies of same to Landlord for its review and
written approval in its good faith discretion.  Within ten (10) days after
receipt of the preliminary plans, Landlord shall notify Tenant in writing that
(i) Landlord approves of such preliminary plans or (ii) Landlord disapproves of
such preliminary plans, the basis for disapproval and the changes requested by
Landlord.  Tenant shall cause the preliminary plans to be revised and shall
submit the revised plans to Landlord for its review and approval as provided in
this section.  After approval of the preliminary plans as provided above, the
preliminary plans shall be referred to as the “Preliminary Plans.”

 

(b)Final Plans.  Tenant shall cause the Architect to prepare final working
drawings, which shall be consistent with the Preliminary Plans, compatible with
the design, construction and equipment of the Building, comply with all
applicable Laws, capable of logical measurement and construction, and contain
all such information as may be required for obtaining all permits and other
governmental approvals for the construction of the Additional Premises Tenant
Improvements (the “Working Drawings”).  As soon as is commercially reasonable
after the Preliminary Plans are approved by the parties as provided above,
Tenant shall submit two copies of the Working Drawings to Landlord for its
review and approval in its good faith discretion.  Within ten (10) days after
receipt of the Working Drawings, Landlord shall notify Tenant in writing that
(i) Landlord approves of such Working Drawings, or (ii) Landlord disapproves of
such Working Drawings, the basis for disapproval and the changes requested by
Landlord.  Tenant shall cause the Working Drawings to be revised and shall
submit the revised Working Drawings to Landlord for its review and approval as
provided in this section.  The Working Drawings approved in writing by the
parties shall be referred to as the “Final Plans.”

 

(c)General.  It is the responsibility of Tenant to assure that the Final Plans
and the Additional Premises Tenant Improvements constructed thereunder conform
to all applicable Laws.  Tenant shall submit to Landlord one (1) reproducible
and four (4) prints of the Final Plans and, if applicable, an electronic
unlocked version in CAD format.

 

 

--------------------------------------------------------------------------------

 

2.2Selection and Approval of Certain Contractors.  Any subcontractor performing
any work on the life safety or alarm systems or work affecting the roof shall be
subject to Landlord’s prior written approval in its sole and absolute discretion
and Landlord may require the Tenant use Landlord’s contractor or a specific
subcontractor for any such work.  Landlord shall provide written notice of
approval or disapproval within five (5) Business Days after Tenant’s request for
such approval.  The construction contract shall require, among other things,
that the Contractor (a) obtain and deliver to Landlord evidence of insurance
required by Landlord, (b) execute, obtain and deliver to Tenant within ten (10)
days after the date of Substantial Completion lien waivers from the Contractor
and all of its subcontractors holding contracts in excess of $10,000 ("Major
Subcontractors") and suppliers holding contracts in excess of $10,000, and (c)
monthly progress payments, with a ten percent (10%) retention until the
construction is fifty (50%) complete.

 

2.3Information Provided by Landlord.  Acceptance or approval of any plan,
drawing or specification, including, without limitation, the Preliminary Plans
and the Final Plans, by Landlord shall not constitute the assumption of any
responsibility by Landlord for the accuracy or sufficiency of such plans and
materials and Tenant shall be solely responsible therefor.  Tenant agrees and
understands that the review of all plans pursuant to the Lease or this Exhibit
by Landlord is to protect the interests of Landlord in the Building, and
Landlord shall not be the guarantor of, nor be responsible for, the correctness,
completeness or accuracy of any such plans or compliance of such plans with
applicable Laws.  Any information that may have been furnished to Tenant by
Landlord or others about the mechanical, electrical, structural, plumbing or
geological (including soil and sub-soil) characteristics of the Building or
Project (hereinafter referred to as the “Site Characteristics”) are for Tenant’s
convenience only, and Landlord does not represent or warrant that the Site
Characteristics are accurate, complete or correct or that the Site
Characteristics are as indicated.  Any information that has been furnished by
Landlord to Tenant has been delivered on the expressed condition and
understanding that Tenant will independently verify whether such information is
accurate, complete or correct and not rely on such information provided by
Landlord.  

 

2.4No Responsibility of Landlord.  Landlord’s approval of any plans, including,
without limitation, the Preliminary  Plans or the Final Plans, shall not:  (i)
constitute an opinion or agreement by Landlord that such plans and Additional
Premises Tenant Improvements are in compliance with all applicable Laws, (ii)
impose any present or future liability on Landlord, including, without
limitation, with respect to the Building’s Structure and/or Building’s Systems;
(iii) constitute a waiver of Landlord’s rights hereunder or under the Lease or
this Exhibit except that Landlord shall be bound by any approval given in
accordance with the Lease or this Exhibit; (iv) impose on Landlord any
responsibility for a design and/or construction defect or fault in the
Additional Premises Tenant Improvements; or (v) constitute a representation or
warranty regarding the accuracy, completeness or correctness thereof.

 

2.5Changes.  After approval of the Preliminary Plans or Final Plans by Landlord
and Tenant, any changes in the Preliminary Plans or Final Plans shall require
the prior written consent of Landlord  which shall not be unreasonably withheld,
delayed or conditioned  and the parties shall follow the same process as was
required under Section 2.1 for approval of plans.  Any change requested by
Tenant that is approved in writing by Landlord shall be prepared by the
Architect and shall be subject to the review and approval of Landlord’s
architect which shall not be unreasonably withheld, delayed or conditioned.  The
cost of such changes, including the cost to revise such plans, obtain any
additional permits and construct any additional improvements required as a
result thereof, and the cost for materials and labor, shall be included as part
of the Construction Costs for the Additional Premises Tenant Improvements.

 

 

--------------------------------------------------------------------------------

 

2.6Construction Budget for Additional Premises Tenant Improvements.  After
approval of the Final Plans for each of the Third Floor West Wing Premises and
the Sixth Floor East Wing Premises, as applicable, by Landlord and Tenant as
provided above, Tenant shall prepare a detailed estimate of the Construction
Costs for such Additional Premises Tenant Improvements (the “Construction
Budget”).  Tenant shall deliver a copy of the Construction Budget to Landlord
for Landlord’s approval, which shall not be unreasonably withheld, conditioned
or delayed.

 

2.7Building Permits and Approvals.  Not later than fifteen (15) days after
approval by Landlord and Tenant of the Final Plans and Construction Budget for
the Third Floor West Wing Premises or the Sixth Floor East Wing Premises, as
applicable, as provided above, Tenant or its Contractor shall submit such Final
Plans to the appropriate governmental body for plan checking and all building
permits and other governmental and quasi-governmental approvals.

 

2.8Conduct of Work.  Tenant shall confine the construction activity to within
the Additional Premises as much as possible and shall work in an orderly manner
removing trash and debris from the Additional Premises on a daily basis.  At no
time will pipes, wires, boards or other construction materials cross public
areas where harm could be caused to the public.  All such work shall be
undertaken in strict compliance with all applicable Laws and this Lease.  If
Tenant fails to comply with these requirements, Landlord shall have the right,
but not the obligation, to cause remedial action (at Tenant’s cost) as deemed
necessary by Landlord to protect the public.  Tenant shall complete construction
of the Additional Premises Tenant Improvements free and clear of all liens,
security interests and encumbrances of any kind.

 

(a)Pre-construction Submittals to Landlord.    Prior to the commencement of
construction in the Third Floor West Wing Premises or the Sixth Floor East Wing
Premises, as applicable, Tenant shall submit the following items to Landlord:

 

(1)A certificate setting forth the proposed commencement date of construction
and the estimated completion dates of the construction work, fixturing work and
projected date of Substantial Completion for the Third Floor West Wing Premises
or the Sixth Floor East Wing Premises, as applicable;

 

(2)Certificates of all insurance required under the Lease and this Exhibit; and

 

(3)Copies of all building permits, and all other permits and approvals required
by governmental agencies to construct the applicable Additional Premises Tenant
Improvements;  

 

(b)Delays.  Tenant shall, with reasonable diligence, prosecute construction of
the Additional Premises Tenant Improvements to complete all work in the Third
Floor West Wing Premises and the Sixth Floor East Wing Premises by the
applicable Rent Commencement Date.  Any delay in completing such work, including
any delay as a result of governmental delays, force majeure and other events
beyond the control of Tenant, excepting only acts or failures to act of Landlord
or persons claiming under Landlord shall not extend or delay the time for the
commencement of payment Rent or any other sum under the Lease.

 

(c)Correction of Work.  Landlord may reject any portion of the Additional
Premises Tenant Improvements which is not in material conformity with the Final
Plans.  Landlord shall not be responsible for correcting the portions of the
Additional Premises Tenant Improvements which were defective or not in
compliance with the Final Plans; all such work shall be the responsibility of
Tenant at its sole cost and expense.

 

 

--------------------------------------------------------------------------------

 

2.9Copy of Record set of Plans.  At the conclusion of construction for each of
the Third Floor West Wing Premises and the Sixth Floor East Wing Premises: (i)
Tenant shall cause the Architect and Contractor (A) to update the applicable
Final Plans as necessary to reflect all changes made to such Final Plans during
the course of construction, (B) to certify to the best of their knowledge that
the “record-set” of as-built drawings are true and correct, which certification
shall survive the expiration or termination of this Lease, and (C) to deliver to
Landlord two (2) sets of copies of such record set of drawings within ninety
(90) days following issuance of a Certificate of Occupancy for the Third Floor
West Wing Premises or the Sixth Floor East Wing Premises, as applicable; and
(ii) Tenant shall deliver to Landlord a copy of all signed building permits and
certificates of occupancy, and all warranties, guaranties, and operating manuals
and information relating to the improvements, equipment and systems in the Third
Floor West Wing Premises or the Sixth Floor East Wing Premises, as applicable.

 

2.10Tenant’s Parties and Insurance.  The Contractor and all subcontractors,
laborers, materialmen, and suppliers used by Tenant collectively shall be
referred to in this Exhibit C as “Tenant’s Parties”.

 

(a)Indemnity.  Tenant’s indemnity of Landlord as set forth in the Lease shall
also apply with respect to any and all costs, losses, damages, injuries and
liabilities related in any way to any act or omission of Tenant or Tenant’s
Parties, or any one directly or indirectly employed by any of them, or in
connection with Tenant’s non-payment of any amount arising out of the Additional
Premises Tenant Improvements and/or Tenant’s disapproval of all or any portion
of any request for payment.

 

(b)Requirements of Tenant’s Parties.  Each of Tenant’s Parties shall guarantee
to Tenant and shall be requested to also guarantee for the benefit of Landlord
that the portion of the Additional Premises Tenant Improvements for which it is
responsible shall be free from any defects in workmanship and materials for a
period of not less than one (1) year from the date of completion thereof.  Each
of Tenant’s Parties shall be responsible for the replacement or repair, without
additional charge, of all work done or furnished in accordance with its contract
that shall become defective within one (1) year after the later to occur of (i)
completion of the work performed by such contractor or subcontractors, and (ii)
the date when the Additional Premises Tenant Improvements have been
Substantially Completed.  The correction of such work shall include, without
additional charge, all additional expenses and damages incurred in connection
with such removal or replacement of all or any part of the Additional Premises
Tenant Improvements, and/or the Building and/or Common Areas that may be damaged
or disturbed thereby.  All such warranties or guarantees as to material or
workmanship of or with respect to the Additional Premises Tenant Improvements
shall be contained in the construction contract or subcontract and shall be
written such that such guarantees or warranties shall inure to the benefit of  
Tenant and shall be requested to inure to the benefit of Landlord, as their
respective interests may appear, so as to be directly enforced by either.  

 

(c)Insurance Requirements.  In addition to the insurance requirements set forth
in the Lease, Tenant shall comply with the following requirements:

 

(1)General Coverages.  All of Tenant’s Parties shall carry worker’s compensation
insurance covering all of their respective employees, and shall also carry
commercial liability insurance, including property damage, all with limits, in
form and with companies as are required to be carried by Tenant as set forth in
the Lease.

 

 

--------------------------------------------------------------------------------

 

(2)Special Coverage.  Tenant's Contractor, or in the case of a construction
management contract Tenant's Major Subcontractors shall carry “Builder’s All
Risk” insurance in an amount approved by Landlord covering the construction of
the Additional Premises Tenant Improvements, and such other insurance as
Landlord may require.  Such insurance shall be in amounts and shall include such
extended coverage endorsements including the requirement that all of Tenant’s
Parties shall carry excess liability and Products and Completed Operation
Coverage insurance, each in amounts not less than $1,000,000 per incident,
$2,000,000 in aggregate, and in form and with companies as are required to be
carried by Tenant as set forth in the Lease.

 

(3)General Terms.  Certificates for all insurance carried pursuant to the
foregoing sections shall be delivered to Landlord before the commencement of
construction of the Additional Premises Tenant Improvements and before the
Contractor’s equipment is moved onto the site.  All such policies of insurance
must contain a provision that the company writing said policy will give Landlord
thirty (30) days’ prior written notice of any cancellation or lapse of the
effective date or any reduction in the amounts of such insurance.  In the event
that the Additional Premises Tenant Improvements are damaged by any cause during
the course of the construction thereof, Tenant shall immediately repair the same
at Tenant’s sole cost and expense.  Tenant’s Parties shall maintain all of the
foregoing insurance coverage in force until the Additional Premises Tenant
Improvements are fully completed except for any Products and Completed Operation
Coverage insurance required by Landlord, which is to be maintained for six (6)
years following completion of the work and acceptance by Landlord and
Tenant.  All policies carried under this section shall insure Landlord and
Tenant, as their interests may appear, as well as Contractor and Tenant’s
Parties.  All insurance, except Workers’ Compensation, maintained by Tenant’s
Parties shall preclude or waive subrogation claims by the insurer against anyone
insured thereunder.  Such insurance shall provide that it is primary insurance
as respects the Landlord and that any other insurance maintained by Landlord is
excess and noncontributing with the insurance required hereunder.  The
requirements for the foregoing insurance shall not derogate from the provisions
for indemnification of Landlord by Tenant under the Lease or this Exhibit.

 

2.11Labor Matters.  Tenant shall perform or cause Tenant’s Contractor to perform
all work in the making and/or installation of any repairs, alterations or
improvements in a manner so as to avoid any labor dispute which causes or is
likely to cause stoppage or impairment of work or delivery service or any other
services in the Project.  In the event there shall be any such stoppage or
impairment as the result of any such labor dispute or potential labor dispute
caused by Tenant's Contractor, Tenant shall immediately undertake such actions
as may be necessary to eliminate such dispute or potential dispute, including,
but not limited to, (a) removing all disputants from the job site until such
time as the labor dispute no longer exists, (b) seeking an injunction in the
event of a breach of contract between Tenant and Tenant’s contractor, and (c)
filing appropriate unfair labor practice charges in the event of a union
jurisdictional dispute.  Without limiting the generality of the foregoing,
Landlord shall have the right to require any contractor or subcontractor
performing work at the Building to employ union labor, and any construction
manager utilized by Tenant to be a union-associated construction manager.

 

2.12Temporary Facilities During Construction.  Tenant shall obtain in its name
and pay for all temporary utility facilities, and the removal of debris, as
necessary and required in connection with the construction of the Additional
Premises Tenant Improvements.  Storage of Tenant’s contractors’ construction
material, tools, equipment and debris shall be confined to the Premises and any
other areas which may be designated for such purposes by Landlord.  Landlord
shall not be responsible for any loss or damage to Tenant’s and/or Tenant’s
contractors’ equipment.  In no event shall any materials or debris be stored in
the malls or service or exit corridors of the Project.

 

--------------------------------------------------------------------------------

 

 

2.13Miscellaneous.  The Additional Premises Tenant Improvements shall be subject
to the inspection and approval of Landlord and its supervisory personnel.  All
contractors engaged by Tenant shall be bondable, licensed contractors,
possessing good labor relations, capable of performing quality workmanship.

 

2.14Construction Management Fee.  Landlord, or an agent of Landlord, shall
provide construction management services in connection with the construction of
the Additional Premises Tenant Improvements and the change orders.  Such
construction management services shall be performed for a fee (the “Construction
Management Fee”) equal to one percent (1%) of the amount of the Additional
Premises Allowance, including the costs of any permits and approvals associated
therewith.    Landlord shall deduct from Landlord’s Sixth Floor East Wing
Premises Allowance and Landlord’s Third Floor West Wing Premises Allowance, on a
pro rata basis, and pay its agent the amount of Construction Management Fee on a
monthly basis prorated over the duration of construction of the Additional
Premises Tenant Improvements.  Tenant shall be responsible for payment of the
Construction Management Fee to the extent Construction Costs exceed the
Additional Premises Allowance.

ARTICLE 3 PAYMENT OF CONSTRUCTION COSTS

 

3.1Payment of Construction Costs.   Tenant shall pay for the Construction Costs
for the Additional Premises Tenant Improvements, except as provided in the next
sentence.  Landlord shall only be responsible to Tenant for payment of the
Construction Costs for the Additional Premises Tenant Improvements up to the
lesser of the (a) actual Construction Costs for the Additional Premises Tenant
Improvements for the Sixth Floor East Wing Premises and the Third Floor West
Wing Premises, and (b) the amount of the Additional Premises Allowance (the
lesser thereof shall be referred to herein as “Landlord’s Maximum Construction
Cost Obligation”). If the aggregate Construction Costs for the Additional
Premises Tenant Improvements are greater than Landlord’s Maximum Construction
Cost Obligation, then Tenant shall be solely responsible for such additional
costs above Landlord’s Maximum Construction Cost Obligation.

3.2Payment By Landlord of Landlord’s Allowance.

(a)Payment by Landlord of Landlord’s Allowance.  So long as there shall not then
be an Event of Default of Tenant under the Lease and the below conditions for
each installment of the Landlord’s Sixth Floor East Wing Premises Allowance and
the Landlord’s Third Floor West Wing Premises Allowance are satisfied as set
forth below, the Landlord’s Sixth Floor East Wing Premises Allowance and the
Landlord’s Third Floor West Wing Premises Allowance shall be disbursed by
Landlord, based upon requests for payment submitted by Tenant upon receipt of
then appropriate invoices and forms required and submitted by Tenant not more
often than once per month (except if applicable, in the case of the final
disbursement of the Landlord’s Sixth Floor East Wing Premises Allowance or the
Landlord’s Third Floor West Wing Premises Allowance); provided, however, that in
no event shall Landlord be obligated to disburse to Tenant in the aggregate for
Construction Costs for the Additional Premises Tenant Improvements more than
Landlord’s Maximum Construction Cost Obligation.  Each request for payment by
Tenant shall be accompanied by a written certification satisfactory to Landlord
by the Architect that all work up to the date of the request for payment has
been completed in accordance with the Schedule of Values contained in Tenant’s
construction contract(s) with the Contractor, along with releases (partial or
complete) of liens from all of Tenant’s contractors and subcontractors for all
work performed and materials furnished up to the date of Tenant’s immediately
prior request for payment (and Tenant’s final request for payment

 

--------------------------------------------------------------------------------

 

shall also be accompanied by the applicable items required below under clause
(b) of this Section 3.2 below), along with any other supporting documentation
reasonably required by Landlord in connection therewith and the calculation of
retainage provided for in the construction contract.  Upon receipt of each
applicable complete payment request by Tenant, Landlord shall pay to Tenant,
within twenty-one (21) days after submission of such complete payment request to
Landlord, the amount of such request for payment; provided, however, that
Landlord’s aggregate obligation to pay for such requests for payment shall in no
event exceed Landlord’s Maximum Construction Cost Obligation, less any retainage
withheld pursuant to the Construction Contract.  Upon final completion of the
Additional Premises Tenant Improvements for each of the Sixth Floor East Wing
Premises and the Third Floor West Wing Premises, as applicable, and receipt by
Landlord of the items required under clause (b) of this Section 3.2 below,
Landlord shall pay to Tenant, within twenty-one (21) days following Tenant’s
written request, the remaining unadvanced retainage portion of Landlord’s
Maximum Construction Cost Obligation; provided, however, that the retainage
shall not have to be released by Landlord until the punchlist items have been
completed as provided in Section 4.2 below.  Any and all costs for the
construction of the Additional Premises Tenant Improvements in excess of the
Landlord’s Maximum Construction Cost Obligation shall be paid by Tenant to the
Contractor and other applicable contractors, subcontractors, and material
suppliers.  Landlord reserves the right to make any payment (or portion thereof)
of Landlord’s Maximum Construction Cost Obligation payable jointly to Tenant and
the Contractor (or subcontractor or supplier) or directly to the Contractor or
any subcontractor or supplier.

(b)The final disbursement of Landlord’s Sixth Floor East Wing Premises Allowance
and the final disbursement of the Landlord’s Third Floor West Wing Premsies
Allowance by Landlord each shall be subject to Tenant delivering to
Landlord:  (i) the applicable final Certificate of Occupancy for the Sixth Floor
East Wing Premises or the Third Floor West Wing Premises, as applicable, (ii)
copies of all applicable building permits and inspection approvals reflecting
final sign-off by the local governmental authority with respect to the
applicable Additional Premises Tenant Improvements, (iii) a copy of the as-built
Final Plans for the such Additional Premises Tenant Improvements, (iv) such
Additional Premises Tenant Improvements and Tenant’s furniture, fixture and
equipment in the the Sixth Floor East Wing Premises or the Third Floor West Wing
Premises, as applicable, (v) receipt  of the Architect’s certificate for such
Additional Premises Tenant Improvements referred to in the definition of
Substantial Completion in this Exhibit.

(c)In no event shall Landlord be obligated to reimburse any portion of the
Landlord’s Maximum Construction Cost Obligation that Tenant requests from
Landlord after the date that is twelve (12) months after the Sixth Floor East
Wing Premises Commencement Date.

 

ARTICLE 4 GENERAL PROVISIONS

 

4.1Bonds.  Upon the request of Landlord prior to commencing construction of the
Additional Premises Tenant Improvements, Tenant shall deliver to Landlord
certified copies of a payment and performance bond issued by a surety company
authorized to do business in the Commonwealth of Massachusetts   in a principal
amount not less than the full amount of the Construction Costs, issued on behalf
of Tenant’s Contractor, naming Tenant and Landlord (and if requested by
Landlord, Landlord’s Mortgagee under any Mortgage or other financing instrument
affecting the Project or any portion thereof) as dual obligees.  Notwithstanding
the delivery by Tenant of such bond, Tenant shall pay promptly for all labor and
materials supplied to Tenant in connection with the construction of the
Additional Premises Tenant Improvements, shall not cause or permit any liens for
such labor or materials to attach to the Land or the Building, and shall bond or
discharge any such lien which may be filed or recorded except for any lien
caused by any action of Landlord or any person claiming under Landlord within
fifteen (15) days after Tenant receives actual notice of such filing or
recording.

 

--------------------------------------------------------------------------------

 

 

4.2Completion of Punchlist Items.  In or within seven (7) Business Days
following Substantial Completion of the Additional Premises Tenant Improvements
for each of the Sixth Floor East Wing Premises and the Third Floor West Wing
Premises, as applicable, the parties shall schedule a meeting(s) to jointly
inspect the Sixth Floor East Wing Premises or the Third Floor West Wing
Premises, as applicable, and the applicable Additional Premises Tenant
Improvements in order to identify those incomplete items or unfinished details
that will be part of the punch list for such Additional Premises Tenant
Improvements.  Such punch list items shall be completed by Tenant as soon as
practicable thereafter and in any event not later than thirty (30) days
following the completion of the applicable punchlist (except for such item(s)
that, by its nature or due to circumstances beyond the reasonable control of the
party charged with doing such work, cannot be completed within such 30 day
period).

4.3Tenant’s Representative.  Tenant hereby authorizes Kevin Rockett, as Tenant’s
representative to act on its behalf and represents its interests with respect to
all matters which pertain to the construction of Additional Premises Tenant
Improvements, and to make decisions binding upon Tenant with respect to such
matters.

 

--------------------------------------------------------------------------------

 

EXHIBIT C

 

INVENTORY OF MEDIAMATH FURNITURE

 

[gx2mesl1m0oa000003.jpg]

 

 

--------------------------------------------------------------------------------

 

EXHIBIT J

 

EXTENSION OPTION

 

1. Extension Option

So long as there shall not then be an Event of Default under this Lease, Tenant
may extend this Lease with respect to one of the following (the “Extension
Premises”): (a) the Third Floor West Wing Premises, (b) the Existing Fifth Floor
West Wing Premises, the Existing Sixth Floor West Wing Premises, the Existing
Fifth Floor East Wing Premises and the Sixth Floor East Wing Premises, (c) the
Existing Fifth Floor West Wing Premises and the Existing Sixth Floor West Wing
Premises, (d) the Existing Fifth Floor East Wing Premises and the Sixth Floor
East Wing Premises; for one (1) additional period of five (5) years (the
“Extension Term”), by delivering written notice of the exercise thereof to
Landlord not later than fifteen (15) months (nor earlier than eighteen (18)
months) before the expiration of the Original Term therefor.  The Base Rent
payable for each month during the Extension Term shall be the prevailing rental
rate (the “Prevailing Rental Rate”), at the commencement of the Extension Term,
for renewals of space in Cambridge, Massachusetts of equivalent quality, size,
utility and location, taking into account prevailing concessions including, but
not be limited to, tenant improvements, tenant improvement allowances, rental
abatement, the length of the Extension Term, size of the premises, condition of
the premises, escalation charges, location of the premises, location and age of
the building, free rent periods, brokerage commissions and lease term.  Within
fourteen (14) days after receipt of Tenant’s notice to extend, Landlord shall
deliver to Tenant written notice of the Prevailing Rental Rate and shall advise
Tenant of the required adjustment to Base Rent, if any, and the other terms and
conditions offered.  Tenant shall, within twenty-one (21) days after receipt of
Landlord’s notice, notify Landlord in writing whether Tenant accepts or rejects
Landlord’s determination of the Prevailing Rental Rate (“Tenant Notice”).  If
Tenant timely notifies Landlord that Tenant accepts Landlord’s determination of
the Prevailing Rental Rate, then, on or before the commencement date of the
Extension Term, Landlord and Tenant shall execute an amendment to this Lease
extending the Term for the Extension Premises on the same terms provided in this
Lease, except as follows:

(a)Base Rent shall be adjusted to the Prevailing Rental Rate;

(b)Tenant shall have no further extension option unless expressly granted by
Landlord in writing; and

(c)Landlord shall lease to Tenant the Extension Premises in their then-current
condition, and Landlord shall not provide to Tenant any allowances (e.g., moving
allowance, construction allowance, and the like) or other tenant inducements.

If Tenant rejects Landlord’s determination of the Prevailing Rental Rate, then
the Base Rent payable for each month during the Extension Term (“Fair Market
Rent”) shall be established by appraisal in the following manner.  By not later
than the thirtieth (30th) day after the Tenant Notice, Landlord and Tenant shall
each appoint one (1) qualified appraiser (as hereinafter defined) and the two
(2) qualified appraisers so appointed shall determine the Fair Market Rent
within thirty (30) days following their appointment.  As used herein, the term
“qualified appraiser” shall mean any independent person (a) who is employed by
an appraisal or brokerage firm of recognized competence in the greater Boston
area and (b) who has not less than ten (10) years’ experience in commercial
office leasing with respect to, or in appraising and valuing properties of, the
general location, type and character as the Premises.  If either Landlord or
Tenant fails to appoint a qualified appraiser within

 

--------------------------------------------------------------------------------

 

said thirty (30) day period, then the other party shall have the power to
appoint the qualified appraiser for the defaulting party.  If said qualified
appraisers are unable to agree on the Fair Market Rent within said thirty (30)
day period, then they jointly shall appoint a third qualified appraiser within
ten (10) days of the expiration of such thirty (30) day period.  If the first
two appraisers shall fail to appoint a third appraiser within such ten (10) day
period, either appraiser may request the President of the Boston Bar Association
to appoint the third appraiser.  Within thirty (30) days after the appointment
of the third appraiser, all three qualified appraisers shall meet and determine
the Fair Market Rent.  If all three qualified appraisers are unable unanimously
to agree upon the Fair Market Rent, then the first two qualified appraisers
simultaneously shall deliver their final Fair Market Rent numbers to the third
qualified appraiser, and the third qualified appraiser shall select the number
as the Fair Market Rent number that is closest to the Fair Market Rent number
determined by the third appraiser, and the Fair Market Rent so selected shall be
conclusive and binding upon the Landlord and Tenant.  Each party shall bear the
cost of its qualified appraiser, and the cost of the third qualified appraiser
shall be borne equally between the parties.  Until such time as the Fair Market
Rent is so determined, from and after the commencement date of the Extension
Term, Tenant shall pay Base Rent at the average of Landlord’s and Tenant’s
appraisers’ designations of fair market rent, with an appropriate retroactive
adjustment once the Fair Market Rent has been determined.

Tenant’s rights under this Exhibit J shall terminate if (1) this Lease or
Tenant’s right to possession of the Premises is terminated, (2) Tenant assigns
any of its interest in this Lease or sublets more than fifty percent (50%) of
the Premises leased under this Second Amendment, or (3) Tenant fails to timely
exercise its option under this Exhibit, time being of the essence with respect
to Tenant’s exercise thereof.

 